DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action replies to Applicants’ “RESPONSE TO OFFICE ACTION” filed February 25, 2022 (“Amendment”) responsive to the Non-Final Office Action of November 26, 2021 (“NFOA”). 
                                                                 Status of Claims
Claims 1-4, 6-7, 8, 10, 12-15, 17-20 have been currently amended,1 and claim 11 has been presently cancelled. Hence, the 35 U.S.C. 112(b) rejection of claims 1-20 in the NFOA have been withdrawn as overcome. Thus, claims 1-10 & 12-20 are pending and have been examined, and the claim rejections as well as the response to Applicants’ arguments are below.
Examiner Suggestions
Examiner suggests for the below noted claim limitations to be amended for improvement to the claim’s form and provide better consistency.  
As to claims 1, 4, 8, 12, 15 & 19, the limitations “display module”, “input module” and “communications module” should be changed to devices disclosed in the Specification, e.g., “liquid crystal display (LCD)” or “capacitive touch screen” for the “display module” (see paragraph [0043] of the Specification), “input device” for the “input module” (see paragraphs [0043], [0081] & [0089] of the Specification) and “communications chipset” or (see 
These amendments should be made for clarity, to integrate material to overcome the 35 U.S.C. 101 rejection, and to comply with 35 U.S.C. 112(f) (see below).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., “module”, “unit” or “engine”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: in claims 1, 4, 8, 12, 15 & 19:  a “display module”; in claims 1 & 12: an “input module”; and in claim 9: a “communications module”.
Because these above claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, FIGS. 1-4 and paragraphs [0001]-[0053] of Applicant’s Specification. See e.g., FIGS. 3-4 & Apps.’ Spec., paras. [0044]-[0053] (generally describing, at a high level, the 
If Applicants do not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicants may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims recite a computer system (claim 1) and a computer-implemented method (claim 12), each of which fall into at least one of the statutory categories of inventions (e.g., machine and process).
Step 2A, Prong One: The Examiner has identified independent “computer-implemented method” claim 12 as the claim that best represents the claimed invention for analysis. The claim recites a method for scheduling transfers of items or payments, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as “displaying…a calendar…the displayed calendar…representing two or more days selectable as one of a transfer date for sending a transfer to a recipient and a transfer received date on which the transfer is intended to be received by the recipient; receiving…a first input selecting a first…element corresponding to a first date as one of the transfer date and the transfer received date; determining…based on the first date, the other date of the transfer date and the transfer received date, the other date of the transfer data and the transfer received data being determined based on communication with…for scheduling the transfer…a same-day…transfer mechanism; displaying, on the calendar…a second…element… corresponding to the determined other date of the transfer date and the transfer received date; receiving…a second input for varying a location of the first…element on the calendar…to a first location, the first location corresponding to a second date selected as the one of the transfer date and the transfer received date, the second date different from the first date; responsive to receiving the second input: redetermining…based on the second date, the other date of the transfer date and the transfer received date; and updating…the display of the calendar…to automatically vary a location of the second…element to a second location corresponding to the redetermined other date of the transfer date and the transfer received date; receiving, via the input module, user input confirming a date pair for an electronic transfer, the date pair graphically represented by the first and second…elements at the first and second locations, respectively; generating a request for scheduling a transfer of resources in accordance with the confirmed date pair and the same-day…transfer mechanism; and transmitting…an instruction to process the request for scheduling the transfer of resources” which are commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of scheduling and displaying funds transfers according to user instructions. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 12 recites an abstract idea. The judicial exception of certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claim only recites the additional elements of a display module, a calendar graphical user interface (GUI) (software, hardware or a combination of both, herein “S/H/both”), an input module, a user interface element corresponding to a first date (S/H/both), a processor, a first server computer system, a transfer mechanism (S/H/both), a first visual indication (S/H/both), a user interface element corresponding to a second date (S/H/both), and a second visual indication (S/H/both) to perform all the steps. A plain reading of FIGS. 3-4 as well as their associated descriptions in e.g., paragraphs [0044]-[0053] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., FIGS. 3-4 & Apps.’ the display module, the input module, the user interface element corresponding to the first date, the processor, the first server computer system, the transfer mechanism, the first visual indication, the user interface element corresponding to the second date, and the second visual indication are all generic computing components suitably programmed to perform their respective functions and are also recited at a high-level of generality, e.g., as generic modules, user interface elements, processors, server computer systems, transfer mechanisms, and visual indications performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components or to implement an abstract idea by merely adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claim does not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claim is not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, available at the full Internet link or URL of: https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claim is not applied with or used by a particular machine (see MPEP 2106.05(b)); the claim does not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claim is not applied or used in some other meaningful way see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Furthermore, in addition to the display module, the calendar GUI, the input module, the user interface element corresponding to the first date, the processor, the first server computer system, the transfer mechanism, the first visual indication, the user interface element corresponding to the second date, and the second visual indication of independent claim 12, independent claim 1 also contains the generic computing components of: a computer system, and a memory.
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the display module (claims 1 & 12), the calendar GUI (claims 1 & 12), the input module (claims 1 & 12), the user interface element corresponding to the first date (claims 1 & 12), the processor (claims 1 & 12), the first server computer system (claims 1 & 12), the transfer mechanism (claims 1 & 12), the first visual indication (claims 1 & 12), the user interface element corresponding to the second date (claims 1 & 12), and the second visual indication (claims 1 & 12), the computer system (claim 1) and the memory (claim 1) recited in the claims or used to perform the steps listed in the mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 12 is not patent eligible, nor is independent claim 1 based on similar reasoning and rationale.
Dependent claims 2-10 & 13-20, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2 & 13, the limitations of “The computer system of claim 1, wherein the other date of the transfer date and the transfer received date is determined based on days on which transfers are not available” (claim 2), and “The computer-implemented method of claim 12, wherein the other date of the transfer date and the transfer received date is determined based on days on which transfers are not available” (claim 13), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the other date of the transfer date and the transfer received date in a method for scheduling transfers of items or payments.
In claims 3 & 14, the limitations of “The computer system of claim 1, wherein the other date of the transfer date and the transfer received date is determined based on a type of the recipient, the type corresponding to at least one transfer mechanism usable to effectuate the transfer to the recipient” (claim 3), and “The computer-implemented method of claim 12, wherein the other date of the transfer date and the transfer received date is determined based on a claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional element or generic computing component (S/H/both) of the at least one transfer mechanism, and also further describe the other date of the transfer date and the transfer received date in a method for scheduling transfers of items or payments.
In claims 4 & 15, the limitations of “The computer system of claim 3, wherein the at least one transfer mechanism includes a first transfer mechanism and a second transfer mechanism, the first transfer mechanism slower than the second transfer mechanism, wherein the other date of the transfer date and the transfer received date is determined based on the first transfer mechanism, wherein the instructions, when executed by the processor, further cause the computer system to: determine, by the processor, a third transfer received date on which a transfer made on a given date using the second transfer mechanism is projected to be received by the recipient; and display, on the calendar using the display module, a third user interface element for indicating that a transfer effectuated using the second transfer mechanism on the given date will be received on the third transfer received date” (claim 4), and “The computer-implemented method of claim 14, wherein the at least one transfer mechanism includes a first transfer mechanism and a second transfer mechanism, the first transfer mechanism slower than the second transfer mechanism, wherein the other date of the transfer date and the transfer received date is determined based on the first transfer mechanism, wherein the method further comprises: determining, by the processor, a third transfer received date on which a transfer made on a given date using the second transfer mechanism is projected to be received by the recipient; claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional elements or generic computing components (S/H/both) of a first transfer mechanism, a second transfer mechanism, and a third visual indication, further describe the at least one transfer mechanism, and also describe further steps performed (e.g., determine/determining and display/displaying steps) in a method for scheduling transfers of items or payments.
In claims 5 & 16, the limitations of “The computer system of claim 4, wherein the second transfer mechanism includes a same-day transfer mechanism and wherein the given date is a current date and wherein the third transfer received date is either the current date or a next day on which transfers are available using the second transfer mechanism” (claim 5), and “The computer-implemented method of claim 15, wherein the second transfer mechanism includes a same-day transfer mechanism and wherein the given date is a current date and wherein the third transfer received date is either the current date or a next day on which transfers are available using the second transfer mechanism” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional element or generic computing component (S/H/both) of a same-day transfer mechanism
In claims 6 & 17, the limitations of “The computer system of claim 3, wherein the at least one transfer mechanism utilizes postal mail and wherein the other date of the transfer date and the transfer received date is determined based on at least one of a value instrument printing interval, one or more postal delivery working days in the particular period, and an expected postal transit time for the recipient” (claim 6), and “The computer-implemented method of claim 14, wherein the at least one transfer mechanism utilizes postal mail and wherein the other date of the transfer date and the transfer received date is determined based on at least one of a value instrument printing interval, one or more postal delivery working days in the particular period, and an expected postal transit time for the recipient” (claim 17), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the at least one transfer mechanism in a method for scheduling transfers of items or payments.
In claims 7 & 18, the limitations of “The computer system of claim 3, wherein the at least one transfer mechanism utilizes batch processing of queued transfers and wherein the other date of the transfer date and the transfer received date is determined based on scheduled batch processing jobs” (claim 7), and “The computer-implemented method of claim 14, wherein the at least one transfer mechanism utilizes batch processing of queued transfers and wherein the other date of the transfer date and the transfer received date is determined based on scheduled batch processing jobs” (claim 18
In claims 8 & 19, the limitations of “The computer system of claim 1, wherein the instructions, when executed by the processor, further cause the computer system to: receive an indication of a due date for the transfer; and present, using the display module, the due date for the transfer” (claim 8), and “The computer-implemented method of claim 12, further comprising: receiving an indication of a due date for the transfer; and presenting, using the display module, the due date for the transfer” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., receive/receiving and present/presenting steps) in a method for scheduling transfers of items or payments.
In claim 9, the limitations of “The computer system of claim 8, further comprising a communications module coupled to the processor, wherein the indication is received using the communications module”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional element or generic computing component (S/H/both) of a communications module and also further describe the indication in a method for scheduling transfers of items or payments.
In claims 10 & 20, the limitations of “The computer system of claim 1, wherein the transfer corresponds to payment for at least one of a bill or an invoice” (claim 10), and “The computer-implemented method of claim 12, wherein the transfer corresponds to payment for at least one of a bill or an invoice” (claim 20), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, 
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-10 & 12-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action
A person shall be entitled to a patent unless…
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10, 12-16 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guido et al., U.S. Pat. Pub. 2016/0300204 A1 (“Guido”).
As to claim 1, Guido teaches, suggests and discloses a “computer system” (see, e.g., Guido, Abstract (“Embodiments of the invention are directed to systems, methods and computer program products for use in steam-lining customer finance and customer money management platforms and providing electronic financial management.”)) “comprising:”
“a processor”. See, e.g., Guido, paras. [0003]-[0006], [0009]-[0010], [0012]-[0013], [0062], claims 1-4, 7-8, 10-11 (“computing processor”, “one or more computing processors”, “one or more processors”, “processing device 112” in FIG. 2A, “a processing device may include a digital signal processor device, a microprocessor device, and various analog-to-digital converters, digital-to-analog converters, and other support circuits and/or combination of the foregoing.”).
“a display module coupled to the processor”. See, e.g., Guido, paras. [0076] (“the user-interface/digital form is configured to display”);[0079] (“the fund transfer management module 300 is configured to display, within the user-interface”); [0081]-[0083], [0085]-[0086], [0088]-[0090] (similar disclosure).
“an input module coupled to the processor”. See, e.g.
“a memory coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to:” see, e.g., Guido, paras. [0003] (“An exemplary apparatus may comprise a memory; a computing processor; and a module stored in the memory, said module comprising instruction code executable by one or more computing processors, and configured to cause the one or more computing processors to”); [0062], [0064], [0066]-[0072], claim 1 (“memory device” 114” & 134 in FIG. 2A, “memory device” 154 & 174 in FIG. 2B).
“display, using the display module, a calendar graphical user interface (GUI), the displayed calendar GUI graphically representing two or more days selectable as one of a transfer date for sending a transfer to a recipient and a transfer received date on which the transfer is intended to be received by the recipient”. See, e.g., Guido, FIGS. 7B & 17:
                       
    PNG
    media_image1.png
    553
    361
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    632
    452
    media_image2.png
    Greyscale

(displaying, using the display module, a calendar GUI graphically representing two or more days selectable as); [0059], [0079]-[0080], [0083] (transfer date or “transfer initiation date”, “‘Transfer Date’ input box (e.g., text box, drop down menu, and the like) 330”, transfer date input box 330”, ‘Transfer Date’ input box 330, “’Transfer Date’ input box 328”, required field of “Transfer Date”, “date on which the transfer should be to selecting the transfer date input field 330, the system may present a calendar that allows the customer to select an available transfer date and subsequently populate the input field 330 with the selected date. The system may be configured to determine and display the estimated arrival date based on the transfer date selected by the customer within an "Estimated Arrival" input box 338.”); [0116] (“in FIG. 17, in one embodiment, in response to receiving customer selection of the option to view transfer activity 308 and further receiving customer selection of the option to present a calendar view of transfer activity (by activating calendar check box 360B), the system may provide a calendar view of all transfer activity which may include, but not be limited to, electronic bills, bill payments, and other transfers made within the fund transfer management module 300 or, in some embodiments, made external to the module 300. In one embodiment, the default calendar view may include presenting a monthly view of the customer's transaction activity in which the customer is able to view where funds are planned to be sent and where funds have previously went. In alternate embodiments, the customer may request to view a more detailed presentation of the transfer activity in which the transfer activity may be presented according to a weekly view and/or a daily view
“receive, using the input module, a first input selecting a first user interface element corresponding to a first date as one of the transfer date and the transfer received date”. See, e.g., Guido, paras. [0094] (“As illustrated in FIG. 7B, in response to selecting the transfer date input field 330 [first user interface element corresponding to a first date], the system may present a calendar that allows the customer to select an available transfer date and subsequently populate the input field 330 with the selected date.”); [0079]-[0080], [0083]  (describing a Transfer Date “input box” 328, 330 and a “Posting Date” input box 334 or “Estimated Arrival” input box 338, and a “start date input box 352” – all of these input boxes being user interface elements for selection of dates).
“determine, by the processor based on the first date, an other date of the transfer date and the transfer received date, the other date of the transfer data and the transfer received date being determined based on communication with a first server computer system for scheduling the transfer using a same-day electronic transfer mechanism”. See, e.g., Guido, FIG. 1, paras. [0057] (“financial institution server 102” is the first server computer system that is associated with a transfer mechanism for the transfer because it “may maintain the fund transfer management module in addition to data associated with the fund transfer management module [300]” e.g. also determining the transfer dates based on communication between 102 and 300); [0085] (“In alternate embodiments of the invention, the fund transfer management module 300 may be configured to determine and display the estimated posting date based on the transfer date selected by the customer.”); [0094] (“The system may be configured to determine and display the estimated arrival date based on the transfer date selected by the customer within an "Estimated Arrival" input box 338.”); [0108] (“The system may be configured to determine and display the estimated arrival date based on the transfer date selected by the customer within an "estimated arrival" field 338.”); [0111] (“In some embodiments, the system may automatically calculate and/or determine an estimated arrival date to be associated with the requested transfer date”); [0149] (fund transfer management module 300 is an example of a “fund transfer mechanism”); [0102] (“In other embodiments delivery speeds may be limited to next business day and same day by wire.”).
“display, on the calendar GUI using the display module, a second user interface element corresponding to the determined other date of the transfer date and the transfer received date”. See, e.g., Guido, paras. [0116] (“Furthermore, the system may utilize various visual identifiers (e.g., icons, color coding, patterns, and the like) to indicate the type of transaction activity that is associated with a particular day [second user interface element]. For example, on the 14th day of the month, the calendar entry may be shaded to indicate the transfer corresponds to incoming or received funds (as opposed to other dates, such as 28th day, 1st day, 2nd day and the like which indicate transfers made by the customer to internal and external accounts.”); [0117] (“visual indicators to transaction parameters (e.g., amount transferred, incoming, outgoing, and the like).”); [0142] (“The timeline may also comprise other visual indicators for transfer activity. [E.g.]…the color or shading of the bar may reflect the transfer type (e.g., incoming, outgoing [etc.].”).
“receive, using the input module, a second input for varying a location of the first user interface element on the calendar GUI to a first location, the first location corresponding to a second date selected as the one of the transfer date and the transfer received date, the second date different from the first date”. See, e.g., Guido, paras. [0111] (“in other embodiments of the invention the customer/user request/select an estimated arrival date.”); [0085]-[0086], [0088]-[0089] (“Posting Date” input box 334 or “Estimated Arrival” input box 338 which are user interface elements).
“responsive to receiving the second input: redetermine, by the processor based on the second date, the other date of the transfer date and the transfer received date”. See, e.g., Guido, paras. [0085] (“the fund transfer management module 300 may be configured to determine and display the estimated posting date based on the transfer date selected by the customer.”); [0094] (“The system may be configured to determine and display the estimated arrival date based on the transfer date selected by the customer within an "Estimated Arrival" input box 338.”); [0108] (“The system may be configured to determine and display the estimated arrival date based on the transfer date selected by the customer within an "estimated arrival" field 338.”); [0111] (“In some embodiments, the system may automatically calculate and/or determine an estimated arrival date to be associated with the requested transfer date”).
“update, using the display module, the display of the calendar GUI to automatically vary a location of the second user interface element to a second location corresponding to the redetermined other date of the transfer date and the transfer received date.” See, e.g., Guido, para. [0116] (“Furthermore, the system may utilize various visual identifiers (e.g., icons, color coding, patterns, and the like) to indicate the type of transaction activity that is associated with a particular day. For example, on the 14th day of the month, the calendar entry may be shaded to indicate the transfer corresponds to incoming or received funds (as opposed to other dates, such as 28th day, 1st day, 2nd day and the like which indicate transfers made by the customer to internal and external accounts.”); [0117] (“visual indicators to transaction parameters (e.g., amount transferred, incoming, outgoing, and the like).”); [0142] (“The timeline may also comprise other visual indicators for transfer activity. For example…the color or shading of the bar may reflect the transfer type (e.g., incoming, outgoing, and the like).”).
“receive, via the input module, user input of confirming of a date pair for an electronic transfer, the date pair graphically represented by the first and second user interface elements at the first and second locations, respectively”. See, e.g., Guido, FIGS. 5A & 6 (330 and 334 – receiving input of a selection of a date pair for a transfer transaction); FIG. 7A, 8, 10 & 13 (330 and 338) (first and second UI elements/locations).
“generate a request for scheduling a transfer of resources in accordance with the confirmed date pair and the same-day electronic transfer mechanism; and”. See, e.g., Guido, para. [0079] (“After input has been provided for each required field (e.g., Frequency and Transfer Date), the system may provide an option 326 for the customer to continue with the transfer request.”); [0124] (“For example, a customer may be required to confirm at a first confirmation page any entered information (e.g., from account, to account, amount, date, transfer description, and the like) prior to the fund transfer management module 300 [transfer mechanism] processing a transfer request.”).
“transmit, to the first server computer system, an instruction to process the request for scheduling the transfer of resources.” See, e.g., Guido, para. [0124] (“The customer may then select options to either make the transfer, edit, and/or cancel the transfer. A second confirmation page may then be presented after submission of the transfer request in which the second confirmation page may provide a confirmation number, printing option, updated account balances for the account from which the funds were transferred and the account to which the funds were transferred (if the information is available), the amount, date, and a transfer description.”); FIG. 2B (“external financial account servers 106”, “external non-financial account servers 108” and/or “financial institution server 102”, which is the first server computer system, described in [0057], [0059]-[0072] are, each is, or make up the remote server computer system); [0062], [0064], [0066], [0070], [0072] (instructions executed by said remote server computer system, including the first server computer system or 102, for the transfer); [0057] (“the financial institution server [102] [first server computer system] may maintain the fund transfer management module in addition to data associated with the fund transfer management module”); [0064] (“As further illustrated in FIG. 2A, the network financial institution server 102 comprises computer readable instructions 118 of a fund transfer management application 120”).
As to claim 12, Guido also teaches, suggests and discloses all the limitations recited by claim 12 of a “computer-implemented method comprising: displaying, using a display module, a calendar graphical user interface (GUI), the displayed calendar GUI graphically representing two or more days selectable as one of a transfer date for sending a transfer to a recipient and a transfer received date on which the transfer is intended to be received by the recipient; receiving, using an input module, a first input selecting a first user interface element corresponding to a first date as one of the transfer date and the transfer received date; determining, by a processor based on the first date, the other date of the transfer date and the transfer received date, the other date of the transfer date and the transfer received date being determined based on communication with a first server computer system for scheduling the transfer using a same-day electronic transfer mechanism; displaying, on the calendar GUI using the display module, a second user interface element corresponding to the determined other date of the transfer date and the transfer received date; receiving, using the input module, a second input for varying a location of the first See portions of Guido above for the nearly identical limitations in claim 1.
As to claims 2 & 13, Guido also teaches, suggests and discloses all the limitations of claims 1 & 12, as shown above, which claims 2 & 13 respectively depend from, and also teaches, suggests and discloses all the latter claims’ limitations of “The computer system of claim 1, wherein the other date of the transfer date and the transfer received date is determined based on days on which transfers are not available” (claim 2), and “The computer-implemented method of claim 12, wherein the other date of the transfer date and the transfer received date is determined based on days on which transfers are not available” (claim 13). See, e.g., Guido, para. [0143] (“In such an embodiment, the system may be configured such that days that would also result in a warning message are not available for selection of rescheduling the transfer. For example, if the system determines that a scheduled transfer may result in the account incurring a negative to be rescheduled on days after an incoming deposit (e.g., ACH payroll). Alternatively, if the system determines that a date on which the customer requests to reschedule a transfer is a holiday, the system may subsequently identify the day as being not available for selection of rescheduling the transfer.”).
As to claims 3 & 14, Guido also teaches, suggests and discloses all the limitations of claims 1 & 12, as shown above, which claims 3 & 14 respectively depend from, and also teaches, suggests and discloses all the latter claims’ limitations of “The computer system of claim 1, wherein the other date of the transfer date and the transfer received date is determined based on a type of the recipient, the type corresponding to at least one transfer mechanism usable to effectuate the transfer to the recipient” (claim 3), and “The computer-implemented method of claim 12, wherein the other date of the transfer date and the transfer received date is determined based on a type of the recipient, the type corresponding to at least one transfer mechanism usable to effectuate the transfer to the recipient” (claim 14). See, e.g., Guido, paras. [0059] (“In addition, the consolidated platform provides the customer/user to define transfer type (in terms of the account to which the transfer will be made) [type of recipient] and in automatic response to such selection the customer/user is presented with transfer-type specific transfer options, such as transfer amount, frequency, duration of frequency, transfer timing (i.e., transfer initiation date and arrival/post date), delivery speed and the like. In this regard, the fund transfer management module allows for the customer/user to manage the scheduling of future transfers, including recurring transfers, by defining the frequency and duration of such transfers.”); [0079] (“the fund transfer management module 300 is configured to display, within the user-interface, transfer options that are specific to the transfer type (i.e., me-to-me transfer with the transferee account being the customer's saving account).”); [0007], [0011], [0083], [0088], claims 5, 9, 16 & 20 see also “FROM” and “TO” fields in e.g., FIG. 5A); [0149] (discussing “transfers made using another platform or fund transfer mechanism”); [0085], [0094], [0108], [0111] (determination of the other date based on transfer type or fund transfer mechanism, e.g., delivery speed or time, frequency of transfer, minimum payment amounts).
As to claims 4 & 15, Guido also teaches, suggests and discloses all the limitations of claims 3 & 14, as shown above, which claims 4 & 15 respectively depend from, and also teaches, suggests and discloses all the latter claims’ limitations of “The computer system of claim 3, wherein the at least one transfer mechanism includes a first transfer mechanism and a second transfer mechanism, the first transfer mechanism slower than the second transfer mechanism, wherein the other date of the transfer date and the transfer received date is determined based on the first transfer mechanism, wherein the instructions, when executed by the processor, further cause the computer system to: determine, by the processor, a third transfer received date on which a transfer made on a given date using the second transfer mechanism is projected to be received by the recipient; and display, on the calendar using the display module, a third user interface element for indicating that a transfer effectuated using the second transfer mechanism on the given date will be received on the third transfer received date” (claim 4), and “The computer-implemented method of claim 14, wherein the at least one transfer mechanism includes a first transfer mechanism and a second transfer mechanism, the first transfer mechanism slower than the second transfer mechanism, wherein the other date of the transfer date and the transfer received date is determined based on the first transfer mechanism, wherein the method further comprises: determining, by the processor, a third transfer received date on which a transfer made on a given date using the second transfer mechanism is projected to be received by the recipient; and displaying, on the calendar using the display module, a third user interface element for indicating that a transfer effectuated using the second transfer mechanism on the given date will be received on the third transfer received date” (claim 15). See portions of Guido cited above for nearly identical limitations in claims 1, 3, 12 & 14, e.g., “transfer mechanism” and “third transfer received date” is also the disclosed “estimated arrival date” or estimated “arrival/post date”. See also, e.g., Guido. FIG. 7B (the “TRANSFER DATE / DATE 3” box at the bottom disclosing the “third visual indication” and “third transfer received date”). 
As to claims 5 & 16, Guido also teaches, suggests and discloses all the limitations of claims 4 & 15, as shown above, which claims 5 & 16 respectively depend from, and also teaches, suggests and discloses all the latter claims’ limitations of “The computer system of claim 4, wherein the second transfer mechanism includes a same-day transfer mechanism and wherein the given date is a current date and wherein the third transfer received date is either the current date or a next day on which transfers are available using the second transfer mechanism” (claim 5), and “The computer-implemented method of claim 15, wherein the second transfer mechanism includes a same-day transfer mechanism and wherein the given date is a current date and wherein the third transfer received date is either the current date or a next day on which transfers are available using the second transfer mechanism” (claim 16). See, e.g., Guido, para. [0102] (“In such an embodiment, the delivery speed input field 336 may provide one or more polling buttons that allow the customer to specify to that the transferred amount should be received by the external entity within three (3) business days, the next business day, or the same business day by wire transfer…delivery speeds may be limited to next business day and same day by wire.”).
As to claims 8 & 19, Guido also teaches, suggests and discloses all the limitations of claims 1 & 12, as shown above, which claims 8 & 19 respectively depend from, and also teaches, suggests and discloses all the latter claims’ limitations of “The computer system of claim 1, : receive an indication of a due date for the transfer; and present, using the display module, the due date for the transfer” (claim 8), and “The computer-implemented method of claim 12, further comprising: receiving an indication of a due date for the transfer; and presenting, using the display module, the due date for the transfer” (claim 19). See portions of Guido above for the transfer received date or “estimated arrival date” or “estimated arrival/post date”. See also e.g., Guido, paras. [0083], [0087], [0090]-[0091], [0124] (discussing “due dates” for transfers).
As to claim 9, Guido also teaches, suggests and discloses all the limitations of claim 8, as shown above, which claim 9 depends from, and also teaches, suggests and discloses all the latter claim’s limitations of “The computer system of claim 8, further comprising a communications module coupled to the processor, wherein the indication is received using the communications module”. See, e.g., Guido, FIGS. 2A & 2B (“communication device 110, 130, 150, 170); paras. [0062]-[0063], [0065], [0067], [0069], [0071] (“The processing device 112 is operatively coupled to the communication device 110 to communicate with the network 101 and other devices on the network 101. As such, the communication device 110 generally comprises a modem, server, or other device for communicating with other devices on the network 101.”) (substitute 130, 150 & 170 for 110 and different processing devices 132, 152 & 172). 
As to claims 10 & 20, Guido also teaches, suggests and discloses all the limitations of claims 1 & 12, as shown above, which claims 10 & 20 respectively depend from, and also teaches, suggests and discloses all the latter claims’ limitations of “The computer system of claim 1, wherein the transfer corresponds to payment for at least one of a bill or an invoice” (claim 10), and “The computer-implemented method of claim 12, wherein the transfer corresponds to payment for at least one of a bill or an invoice” (claim 20). See, e.g., Guido, "bill pay" option to manage payments to third parties”); [0116] (“the system may provide a calendar view of all transfer activity which may include, but not be limited to, electronic bills, bill payments”); [0139] (“the icons may indicate the transfer type (e.g., whether the transfer is recurring or not, whether the transfer is a bill payment”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guido et al., U.S. Pat. Pub. 2016/0300204 A1 (“Guido”) in view of Lesandro et al., U.S. Pat. Pub. 2012/0054095 A1 (“Lesandro”).
As to claims 6 & 17, Guido teaches, suggests and discloses all the limitations of claims 3 & 14, as shown above, which claims 6 & 17 respectively depend from. However, Guido does not specifically or expressly disclose the latter claims’ limitations of “The computer system of claim 3, wherein the at least one transfer mechanism utilizes postal mail and wherein the other date of determined based on at least one of a value instrument printing interval, one or more postal delivery working days in the particular period, and an expected postal transit time for the recipient” (claim 6), and “The computer-implemented method of claim 14, wherein the at least one transfer mechanism utilizes postal mail and wherein the other date of the transfer date and the transfer received date is determined based on at least one of a value instrument printing interval, one or more postal delivery working days in the particular period, and an expected postal transit time for the recipient” (claim 17). 
Lesandro cures this deficiency because Lesandro teaches, suggests and discloses all of the above-recited limitations of claims 6 & 17. See, e.g., Lesandro, paras. [0893], [1405], [1408]-[1411], [1420] (discussing “postal mail” as a preferred delivery method for the customer or “Mail” and “Courier” as exemplary delivery channels); [1438] (“Communication Processing/Modes. ICCM [Integrated Customer Communications Module] can process the communication requests in real time, at a later specified date and time, or at a later date within a reasonable period for the delivery channel (this "reasonable period" may be pre-defined by the business) [expected postal transit time for the recipient].”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Guido’s and Lesandro’s above disclosures to teach, suggest and disclose all of the limitations of claims 6 & 17. The motivation to combine Guido with Lesandro would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., using postal mail and an expected postal transit time) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of Guido with Lesandro would be particularly advantageous in combining “systems, methods and computer program products for use in stream-lining customer finance and customer 
As to claims 7 & 18, Guido teaches, suggests and discloses all the limitations of claims 3 & 14, as shown above, which claims 7 & 18 respectively depend from. However, Guido in view of De does not specifically or expressly disclose the latter claims’ limitations of “The computer system of claim 3, wherein the at least one transfer mechanism utilizes batch processing of queued transfers and wherein the other date of the transfer date and the transfer received date is determined based on scheduled batch processing jobs” (claim 7), and “The computer-implemented method of claim 14, wherein the at least one transfer mechanism utilizes batch processing of queued transfers and wherein the other date of the transfer date and the transfer received date is determined based on scheduled batch processing jobs” (claim 18).
Lesandro also cures this deficiency because Lesandro teaches, suggests and discloses all of the above-recited limitations of claims 7 & 18. See, e.g., Lesandro, FIG. 56 & paras. [0077], [1783] (describing that FIG. 56 is an exemplary illustration of the Integrated Customer Communications Module (ICCM) supporting batch processing). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine Guido’s and Lesandro’s disclosures to teach, suggest and disclose all of the limitations of claims 7 & 18. The motivation to combine Guido with Lesandro would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of batch processing in the known method for scheduling transfers of items or payments) to yield predictable results or a reasonable expectation of See MPEP 2143. The Examiner further submits that the combination of Guido with Lesandro would be particularly advantageous in combining the above-disclosed methods and systems together to ultimately teach, suggest and disclose all of the limitations of claims 7 & 18.
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' general assertion on pages 10-14 of the Amendment, under the heading of “Subject Matter Rejections”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 12 (a “computer-implemented method”) is directed to a process in the instant case. The limitations of “displaying…a calendar…the displayed calendar…representing two or more days selectable as one of a transfer date for sending a transfer to a recipient and a transfer received date on which the transfer is intended to be received by the recipient; receiving…a first input selecting a first…element corresponding to a first date as one of the transfer date and the transfer received date; determining…based on the first date, the other date of the transfer date and the transfer received date, the other date of the transfer data and the transfer received data being determined based on communication with…for scheduling the transfer…a same-day…transfer mechanism; displaying, on the calendar…a second…element… corresponding to the determined other date of the transfer date and the transfer received date; receiving…a second input for varying a location of the first…element on the calendar…to a first location, the first location corresponding to a second date selected as the one of the transfer date and the transfer received date, the second date different from the first date; responsive to receiving the second input: redetermining…based on the second date, the other date of the transfer date and the transfer received date; and updating…the display of the calendar…to automatically vary a location of the second…element to a second location corresponding to the redetermined other date of the transfer date and the transfer received date; receiving, via the input module, user input confirming a date pair for an electronic transfer, the date pair graphically represented by the first and second…elements at the first and second locations, respectively; generating a request for scheduling a transfer of resources in accordance with the confirmed date pair and the same-day…transfer mechanism; and transmitting…an instruction to process the request for scheduling the transfer of resources” which are commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of scheduling and displaying funds transfers according to user instructions. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 12 recites an abstract idea, as does independent claim 1
The Examiner also respectfully disagrees with Applicants’ arguments on pages 13-14 of the Amendment that to the extent, or even assuming arguendo that the claims recite an abstract idea, they still somehow provide particular limitations that integrate the abstract idea of methods of organizing human activity into a practical application or provide an inventive concept. The above is inaccurate because as can be seen by the 35 U.S.C. 101 rejection above, the additional elements of the display module (claims 1 & 12), the calendar GUI (claims 1 & 12), the input module (claims 1 & 12), the user interface element corresponding to the first date (claims 1 & 12), the processor (claims 1 & 12), the first server computer system (claims 1 & 12), the transfer mechanism (claims 1 & 12), the first visual indication (claims 1 & 12), the user interface element corresponding to the second date (claims 1 & 12), and the second visual indication (claims 1 & 12), the computer system (claim 1) and the memory (claim 1), as well as the at least one transfer mechanism in claims 3 & 14, the first transfer mechanism, the second transfer mechanism and the third visual indication in claims 4 & 15, the same-day transfer mechanism in claims 5 & 16, the display module recited again in claims 4, 8, 15 & 19, and the communications module recited in claim 9, are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 12) perform the steps of: displaying a calendar, the displayed calendar graphically representing two or more days selectable as one of a transfer date for sending a transfer to a recipient and a transfer received date on which the transfer is intended to be received by the recipient (e.g., a human being displaying a paper or physical calendar); See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as a processor). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above.
Moreover, contrary to Applicants’ arguments made generally on pages 10-14  of the Amendment that the claims are somehow directed to a particular improvement in graphical user interfaces and recite something “significantly more” than the alleged judicial exception, Examiner respectfully disagrees. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components) or combination of the additional  claims 1-10 & 12-20 under 35 U.S.C. 101 is hereby maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 14-16 of the Amendment, under the header of “Obviousness Rejections”, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but are rendered moot due to the new grounds of rejection. Specifically, Applicants’ arguments that Guido somehow does not disclose a calendar GUI or user interface elements is simply not persuasive. From all the calendar GUI figures from Guido and the disclosures from Guido above, Guido certainly teaches, suggests and discloses “user See, e.g., Guido, paras. [0094] (“As illustrated in FIG. 7B, in response to selecting the transfer date input field 330 [first user interface element corresponding to a first date], the system may present a calendar that allows the customer to select an available transfer date and subsequently populate the input field 330 with the selected date.”); [0079]-[0080], [0083]  (describing a Transfer Date “input box” 328, 330 and a “Posting Date” input box 334 or “Estimated Arrival” input box 338, and a “start date input box 352” – all of these input boxes being user interface elements for selection of dates); [0116] (“Furthermore, the system may utilize various visual identifiers (e.g., icons, color coding, patterns, and the like) to indicate the type of transaction activity that is associated with a particular day [second user interface element]. For example, on the 14th day of the month, the calendar entry may be shaded to indicate the transfer corresponds to incoming or received funds (as opposed to other dates, such as 28th day, 1st day, 2nd day and the like which indicate transfers made by the customer to internal and external accounts.”); [0117] (“visual indicators to transaction parameters (e.g., amount transferred, incoming, outgoing, and the like).”); [0142] (“The timeline may also comprise other visual indicators for transfer activity. [E.g.] the color or shading of the bar may reflect the transfer type (e.g., incoming, outgoing [etc.].”).
Thus, claims 1-10 & 12-20 stand rejected under 35 U.S.C. 102 and 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Lipshultz, U.S. Pat. Pub. 2015/0294297 A1 – for disclosing “[s]ystems and methods for inter-bank and intra-application mobile banking communications and transfers”. See, e.g., Abstract.
Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 





/T.T.H./Examiner, Art Unit 3695
March 12, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/14/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 8 & 19 are mistakenly labeled as “(Original)” but have been amended (commas have been added the claim number), so they should be reflected as “(Currently Amended)” instead.